Citation Nr: 0806614	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a higher initial evaluation for bilateral pes 
planus (flat feet), rated 0 percent disabling prior to 
December 2006, and rated 10 percent disabling thereafter.

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963, and from June 1981 to April 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of May 2005, which granted 
service connection for flat feet and assigned a 
noncompensable rating, and a rating decision of January 2006, 
which denied service connection for residuals of frostbite.  
The rating decisions were made by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran testified at a hearing in December 
2007 before the undersigned Veterans Law Judge.

In June 2007, the veteran stated that he disagrees with the 
effective date of his 10 percent rating for flat feet.  This 
matter is REFERRED to the RO for appropriate action.

The appeal for a higher evaluation for flat feet is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

Residuals of frostbite were not shown in service or within a 
year after active service and are not shown to be related to 
service or an event of service origin.




CONCLUSION OF LAW

Residuals of frostbite were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has residuals of 
frostbite related to cold exposure in service.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Here, the veteran received notice 
regarding disability evaluations and effective dates in July 
2006, prior to final adjudication of the claim in the June 
2007 supplemental statement of the case.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded a 
VA medical examination for his feet in December 2006.  
Although this examination did not specifically address the 
residuals of frostbite, the Board finds that an additional 
examination is not necessary, as there is no indication that 
the veteran was treated for frostbite in service or that he 
sought treatment for the residuals of frostbite for over 
forty years following service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In order for a claim to be granted, 
there must be competent evidence of current disability; of 
incurrence or aggravation of a disease or injury in service; 
and of a nexus between the in-service injury or disease and 
the current disability.  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom., Epps v. 
West, 18 S. Ct. 2348 (1998), Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.

The veteran testified that he was stationed in the mountains 
of Germany.  He was out on maneuvers for twenty-one days, 
including doing guard duty for three hours at a time.  After 
having been on guard duty in the cold for that long, the 
veteran testified that his feet were a dark color and had to 
be moisturized daily.  His feet have been cold and discolored 
ever since.  The veteran is certainly competent to testify as 
to his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  However, his testimony alone, without the 
support of a medical opinion as to diagnosis and causation, 
is not sufficient evidence to grant his claim.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The service medical records 
contain no evidence of complaints of or treatment for any 
frostbite or other cold injury, and no symptoms of frostbite 
were noted on discharge from service.  The only medical 
evidence relating to the veteran's frostbite is a December 
2007 note from a VA provider which states that the veteran 
has a history of frostbite.  It does not contain a current 
diagnosis nor does it provide information as to any residuals 
that might be associated with frostbite, and as such is of 
little value to the current issue on appeal.  

The December 2007 statement from the VA provider is the 
earliest evidence of treatment for any residuals of 
frostbite.  This is over forty years after the veteran was 
discharged from service.  The Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disorder or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first complaints or 
symptoms of frostbite is itself evidence which tends to show 
that frostbite and the residuals of frostbite did not have 
its onset in service or for many years thereafter.

The Board has considered the veteran's statements regarding 
his current problems with cold and discolored feet and the 
injury he experienced in service.  In view of the fact that 
no frostbite-related problems were noted at discharge from 
service, that the veteran did not seek treatment for any 
frostbite-related problems until over forty years after 
service, and that there is no medical evidence linking 
current problems to service, the Board concludes that any 
frostbite-like symptoms the veteran may have experienced as a 
result of his claimed exposure in service were no more than 
acute and transitory.  See Buchanon v. Nicholson, 451 F.3d 
1331 (2006) (the Board may weigh the lack of contemporaneous 
medical records against a veteran's lay evidence, but that 
the lack of such records does not render lay evidence not 
credible).

The preponderance of the evidence is against the veteran's 
appeal for service connection.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the appeal cannot be 
granted.


ORDER

The appeal for service connection for residuals of frostbite 
is denied.


REMAND

In December 2004, the veteran received notice regarding his 
claim for service connection for flat feet.  Along with the 
statement of the case in July 2006, the veteran was informed 
that he would be assigned a rating using 38 Code of Federal 
Regulations, Part 4, and that VA would consider evidence of 
the nature, severity, and duration of his symptoms, as well 
as the impact of the condition on his employment. 
Significantly, however  in Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008), the Court established 
significant new requirements with respect to the content of 
the duty-to-assist notice which must be provided to a veteran 
who is seeking a higher rating.  

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  
        
In that case, the Court found that the VCAA notice that was 
provided to the appellant was inadequate.  The first letter 
provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate.  The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse."  The Court found that the notice 
provided was inadequate due to the confusing nature of the 
two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
veteran's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.  

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disability is rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria. 

Applying these principles to the present case, the Board 
finds that veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letters in 
the present case contained virtually the same information 
which was found to be inadequate in Vazquez-Flores v. Peake.  
A remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The veteran should be sent a revised 
duty-to-assist notice regarding the claim 
for a higher evaluation.  The notice 
letter must explain that evidence is 
required to demonstrate the worsening of 
the service-connected condition and the 
effect of that worsening on the veteran's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


